*899¶16
Alexander, C.J.
(concurring) — I write separately simply to indicate my agreement with Justice Bridge when she writes in her dissent that an officer of the law is fully justified in approaching an occupied parked car and engaging the occupants in conversation. She correctly observes that the officer need not possess an articulable suspicion that the occupants of the car are engaged in criminal activity in order to do so. Indeed, if in the course of this activity the officer observes items in plain view, which would justify conversion of this slight intrusion into a so-called Terry9 stop or a full arrest, the officer may act accordingly.
¶17 Where I part company with Justice Bridge is in her conclusion that a Terry stop is justified whenever an officer comes upon an occupied vehicle that is illegally parked. In that regard, I fully subscribe to the majority’s view that the civil infraction of parking illegally, does not, by itself, justify such an intrusion into the private affairs of the occupants of the vehicle. I, therefore, join the majority in reversing the Court of Appeals.
¶18 Bridge, J. (dissenting) — Where an officer is investigating an infraction involving an occupied motor vehicle, I see no reason to distinguish between a traffic infraction and a parking infraction for purposes of our article I, section 7 analysis. Under the plain language of RCW 77.32-.380, when, as here, the parking infraction occurred in the officer’s presence, the officer is justified in contacting the occupant. And too, I find a similarity between this case and State v. O’Neill, 148 Wn.2d 564, 62 P.3d 489 (2003), a case in which we explained that an officer can lawfully investigate an occupied parked car without the encounter necessarily raising the requirements of a Terry10 stop. I would emphasize here, as we did in that case, that an officer can approach an occupied parked car and engage the occupant in conversation without the Terry articulable suspicion of *900criminal activity. Because the majority implies that the officer in this case was not justified in approaching the vehicle, talking with its occupants, or taking into account what was in plain view inside the vehicle compartment, I respectfully dissent.
Analysis
¶19 The debate in this case centers around whether the stop was justified. Pursuant to Terry, an officer may briefly stop an individual to investigate a reasonable suspicion that the person has committed or is about to commit a crime. State v. Duncan, 146 Wn.2d 166, 172, 43 P.3d 513 (2002). Absent reasonable suspicion of criminal activity, Terry stops are permitted in Washington for traffic violations but not for other civil infractions. Id. at 173-74. In Duncan, we explained the reasons for the different treatment of traffic infractions and other civil infractions:
Traffic violations create a unique set of circumstances that may justify this extension of Terry, but which may not be appropriate for other civil infractions. For example, this court has acknowledged the diminishment of privacy interests “due to the law enforcement exigency created by the ready mobility of vehicles and governmental interests in ensuring safe travel, as evidenced in the broad regulation of most forms of transportation.”
Id. at 174 (emphasis added) (quoting State v. Johnson, 128 Wn.2d 431, 454, 909 P.2d 293 (1996)). Thus, an officer investigating a traffic infraction may detain the person for a reasonable period of time necessary to establish identity, check for outstanding warrants, and check the status of the person’s license, insurance, and registration. Id. at 174-75. The detention may continue long enough for the officer to issue a notice of a traffic infraction. Id. at 175. In contrast, an officer can detain a person involved in a nontraffic civil infraction only when the civil infraction occurred in the officer’s presence. Id. at 178.
¶20 The majority concludes that the parking infraction that justified the initial contact between the officer and *901Charlie and Alice Day in this case should be treated more like the civil open container infraction in Duncan than a traffic infraction. Majority at 897-98. But the justifications cited for extending Terry to traffic infractions exist anytime the subject of the officer’s investigation is an occupied vehicle. See Duncan, 146 Wn.2d at 174. The exigency created by the mobility of a motor vehicle exists when the vehicle is parked if it is occupied and could be driven away. See id. In either case, the vehicle is highly mobile and capable of transporting contraband and weapons. For this reason, I would treat an investigation of a parked, but occupied, vehicle the same as an investigation of a vehicle stopped for a traffic infraction.
¶21 Moreover, when a civil infraction occurs in an officer’s presence, the officer may detain the person long enough to check his or her identification. Id. Thus, even if the parking infraction in this case were classified as a civil infraction, if the parking infraction occurred in the officer’s presence, then the initial stop, long enough to establish identification, was justified. Id. at 174, 178.
¶22 RCW 77.32.380(1) explains that the State may require that a permit be displayed on motor vehicles using an improved access facility. The statute also requires that “[t]he vehicle use permit must be displayed from the interior of the motor vehicle so that it is clearly visible from outside of the motor vehicle.” RCW 77.32.380(2) (emphasis added). Failure to display a required permit is an infraction under chapter 7.84 RCW. RCW 77.32.380(3). A notice of a civil infraction may be issued by an enforcement officer when the infraction occurs in the officer’s presence. RCW 7.80.050(2).
¶23 In this case, the officer testified that the necessary parking permit was not clearly visible when he approached the vehicle. Report of Proceeding (RP) (Mar. 22, 2004) at 17-18. Thus, the officer’s initial contact with the Days was prompted by the fact that they were committing a parking infraction under RCW 77.32.380 in his presence. While he may have exercised discretion as to whether to issue a cit*902ation had the Days possessed a permit but failed to make it clearly visible, the officer was clearly justified in approaching the vehicle and asking for identification in these circumstances. RCW 77.32.380(2).
¶24 Finally, I would emphasize the extent to which an officer may investigate suspicious circumstances, even outside the realm of a Terry stop. The facts in O’Neill are very similar to this case. In O’Neill, the defendant was parked in the parking lot of a closed business that had been burglarized twice in the previous month. 148 Wn.2d at 570-71. Based on that alone, the officer shone a spotlight on the license plate and ran a computer check on the plate number. Id. at 572. The officer then deduced, based on fog on the car windows, that the car was occupied. Id. He approached the car, talked with the occupant, and asked for his identification. Id. When the occupant could not produce his identification and admitted that his license was suspended, the officer asked him to step out of the car and patted him down. Id. The Terry detention did not begin until the officer asked the occupant to step out of the car. Id. at 581-82.
¶25 In O’Neill, we took care to explain that an officer can investigate suspicious circumstances by approaching a car and asking questions, without the encounter reaching the level of a Terry stop. Id. at 574. The O’Neill court recognized that the citizens of this state “expect the police to investigate when circumstances are suspicious, [and] to interact with citizens to keep informed about what is happening in a neighborhood.” Id. at 576. Thus, we recognized that an officer could approach a vehicle and ask the occupant for identification even without articulable suspicion that satisfies Terry. Id. at 577. We emphasized that where a car is parked in a public place, the occupant is “visible and accessible to anyone approaching”; “[t]he occupant of a car does not have the same expectation of privacy in a vehicle parked in a public place as he or she might have in a vehicle in a private location.” Id. at 579. “The occupant is free, of course, to refuse an officer’s request to open the window, and is under no obligation to engage in conversation with the officer.” Id.
*903¶26 The O’Neill court found no constitutional violation when an officer approached a car to investigate based only on the fact that it was apparently occupied and parked in the parking lot of a closed business. Id. at 571-72. The O’Neill officer articulated no reasonable suspicion of criminal activity, and indeed, we expressly rejected the notion that such suspicion was necessary to support the officer’s approach and questions. In this case, the officer approached a car and conversed with its occupants, also in a public place, because he suspected a parking violation and because he wanted to be sure migrant workers were not living in the parking area. RP (Mar. 22, 2004) at 18. Like the O’Neill court, we should discern no constitutional problem with this contact. 148 Wn.2d at 579. Moreover, everything the officer saw during his approach and conversation with the occupants, including the occupant’s movement within the car and the open but empty gun case, was in plain view. RP (Mar. 22, 2004) at 18-19.
¶27 In sum, I would conclude, based on this court’s analysis in Duncan and O’Neill, that there was no Fourth Amendment or article I, section 7 violation in this case. I, therefore, respectfully dissent.
Madsen and Fairhurst, JJ., concur with Bridge, J.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).